Citation Nr: 0527941	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-07 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral shoulder 
disorders.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for mechanical low back pain, prior to May 9, 
2000.

4.  Entitlement to an increased disability rating in excess 
of 20 percent for mechanical low back pain, since May 9, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions in January 2000 and October 2000.

In January 2000, the RO issued a decision that, in pertinent 
part, denied service connection for PTSD, and denied an 
increased disability rating in excess of 10 percent for 
service-connected mechanical low back pain.   The veteran 
filed a notice of disagreement (NOD) with this decision in 
February 2002.  In April 2000, the RO issued a statement of 
the case, and later that same month, the veteran filed a 
timely appeal of these issues.  

In October 2000, the RO issued a rating decision which 
granted an increased disability rating of 20 percent, 
effective from May 9, 2000, for mechanical low back pain.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an 
increased rating remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit).  

The RO's October 2000 RO decision also denied service 
connection for bilateral shoulder disorders.  In March 2001, 
the veteran filed an NOD regarding this issue.  In February 
2005, the RO issued a statement of the case, and later that 
same month, the veteran filed a timely appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A.  PTSD

Current medical records include diagnoses of PTSD.  In 
support of his claim for service connection for PTSD, the 
veteran has alleged multiple inservice stressors, all of 
which occurred during his service in Southwest Asia, from 
January 7, 1991 to March 13, 1991.  In a January 2000 
stressor statement, he alleged: (1) a female officer jumped 
off a barge into the ocean while he was deploying to Saudi 
Arabia; (2) exposure to incoming artillery fire while 
stationed in Kuwait; and (3) a soldier he had trained to 
drive tractor trailers was killed after rolling over his 
truck a few days after the training.  During a mental 
evaluation, performed in March 2000, the veteran reported 
witnessing the death of his "best friend" during service.  
During his VA examination for PTSD, performed in May 2000, he 
reported firing on the enemy, and witnessing many dead 
soldiers and mass graves.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  
 
The RO should make an attempt, with the assistance of the 
veteran, to verify his claimed inservice stressors.  If any 
stressor is verified, he should be given a new VA examination 
for PTSD.

B. Bilateral Shoulder Disorders

The veteran is seeking service connection for bilateral 
shoulder disorders.  A review of his service medical records 
revealed treatment for right shoulder pain, diagnosed as 
bursitis, in October 1986 and in December 1988.  He also 
received treatment for left shoulder pain in January 1990.  
Subsequent inservice treatment reports are silent as to any 
ongoing treatment for either shoulder.  Post service VA 
treatment records and examination reports, beginning in 
September 1994, show complaints of or treatment for bilateral 
shoulder disorders.  Under the circumstances of this case, a 
VA examination, based upon a complete review of the veteran's 
claims folder, is necessary in order to determine the 
etiology of the veteran's current bilateral shoulder pain.  

C.  Mechanical Low Back Disorder

The Board notes that the veteran underwent a VA examination 
for the spine on February 18, 2005.  A Supplemental Statement 
of the Case (SSOC) addressing the issue of an increased 
rating for mechanical low back pain was issued five days 
after the examination.   However, the SSOC did not refer to 
the results of the veteran's recent VA examination.  
Moreover, the explanation set out in the SSOC for the 
continued denial of the claim, was based in large part on the 
veteran's failure to report for a VA examination.  Clearly, 
the most recent examination report has not been properly 
considered by the RO.  This should be accomplished before a 
final decision is entered by the Board.  
 
Accordingly, the Board must return this case to the RO for 
initial review of this evidence.  See 38 C.F.R. § 19.31.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for any 
psychiatric disorder, including PTSD; 
mechanical low back pain; and bilateral 
shoulder disorders; since his discharge 
from service in March 1991.  The RO 
should then attempt to obtain copies of 
the related medical records.  

2.  Contact the veteran and ask him to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details (names, 
approximate dates, places, unit 
assignments, etc.).  The Board is 
particularly interested in additional 
details related to the following alleged 
stressors: (1) the female officer who 
jumped off a barge into the ocean while 
he was deploying; (2) his exposure to 
incoming artillery fire while stationed 
in Kuwait; (3) the soldier, whom he had 
trained to drive tractor trailers, that 
was killed after rolling over his tractor 
trailer a few days after the training; 
and (4) the death of his best friend 
during service.  The RO should conduct 
follow-up inquiries as appropriate.  
Associate all documents and information 
obtained with the claims file.  

3.  After completion of the above, review 
the claims file and prepare a summary of 
the claimed stressor(s) and the veteran's 
in-service activities (including unit(s) 
of assignment) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
veteran's claimed stressor(s), should be 
sent to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
provide any available documentation 
describing the activities of the unit(s) 
to which the veteran was assigned.  The 
Board notes that the veteran's tour of 
duty in Southwest Asia was from January 
7, 1991 to March 13, 1991.  USASCRUR 
should be asked to identify the agency or 
department that could provide any 
information it cannot provide.  Follow-up 
inquiries should be conducted 
accordingly.  Associate all documents 
with the claims file.  

4.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors in service or prior to service 
it has determined are established by the 
record.  In reaching this determination, 
address any credibility questions raised 
by the record.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the veteran to be afforded the 
appropriate VA examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

6.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination(s) to determine the current 
existence and etiology of any current 
bilateral shoulder disorders.  After a 
thorough review of the veteran's claims 
file, including his inservice and post 
service medical records, the examining 
physician should express an opinion as to 
whether it is at least as likely as not 
that any current shoulder disorders are 
related to service, and the complaints 
noted therein.  The examiner should 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.  

7.  Thereafter, the RO should review the 
veteran's claims for: (1) service 
connection for bilateral shoulder 
disorders; (2) service connection for 
PTSD; (3) an increased disability rating 
in excess of 10 percent for mechanical low 
back pain, prior to May 9, 2000; and (4) 
an increased disability rating in excess 
of 20 percent for mechanical low back 
pain, since May 9, 2000.  If any claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

